 
EXHIBIT 10.1



SHARE LENDING AGREEMENT


Dated as of November 9, 2006
 
Between
 
MEDIS TECHNOLOGIES LTD. (“Lender”),
 
and
 
CITIGROUP GLOBAL MARKETS LIMITED (“Borrower”), through CITIGROUP GLOBAL MARKETS
INC., as agent for Borrower (“Agent”).
 
This AGREEMENT sets forth the terms and conditions under which Borrower may
borrow from Lender shares of Common Stock. Agent is entering into this Agreement
solely in its capacity as Agent for Borrower.
 
The parties hereto agree as follows:
 
Section 1  . Certain Definitions. The following capitalized terms shall have the
following meanings:
 
“Business Day” means a day on which regular trading occurs in the principal
trading market for the Common Stock.
 
“Cash” means any coin or currency of the United States as at the time shall be
legal tender for payment of public and private debts.
 
“Clearing Organization” means The Depository Trust Company, or, if agreed to by
Borrower and Lender, such other Securities Intermediary at which Borrower (or
Agent) and Lender maintain accounts.
 
“Closing Price” on any day means, with respect to the Common Stock (i) if the
Common Stock is listed on a U.S. securities exchange registered under the
Exchange Act or is included in the OTC Bulletin Board Service (operated by the
National Association of Securities Dealers, Inc.), the last reported sale price,
regular way, in the principal trading session on such day on such market on
which the Common Stock is then listed or is admitted to trading (or, if the day
of determination is not a Business Day, the last preceding Business Day) and
(ii) if the Common Stock is not so listed or admitted to trading or if the last
reported sale price is not obtainable (even if the Common Stock is listed or
admitted to trading on such market), the average of the bid prices for the
Common Stock obtained from as many dealers in the Common Stock (which may
include Borrower or its affiliates), but not exceeding three, as shall furnish
bid prices available to the Lender.
 
 
1

--------------------------------------------------------------------------------

 
“Convertible Shares” means the shares of 7.25% Series A Cumulative Convertible
Perpetual Preferred Stock issued by Lender.
 
“Common Stock” means shares of Common Stock, par value $.01, of Lender, or any
other security, assets or other consideration (including cash) into which the
Common Stock shall be exchanged or converted as the result of any merger,
consolidation, other business combination, reorganization, reclassification,
recapitalization or other corporate action (including, without limitation, a
reorganization in bankruptcy).
 
“Cutoff Time” shall mean 10:00 a.m. in the jurisdiction of the Clearing
Organization, or such other time on a Business Day by which a transfer of Loaned
Shares must be made by Borrower or Lender to the other, as shall be determined
in accordance with market practice.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Facility Termination Date” means the earlier to occur of (i) the first date as
of which all of the Convertible Shares have been converted, repaid, repurchased,
redeemed or are otherwise no longer outstanding and (ii) November 20, 2011.
 
“Lender’s Designated Account” means the securities account of the Lender
maintained on the books of Citigroup Global Markets Limited, as securities
intermediary, and designated “Medis Technologies Limited”(account number
LDD81088), established simultaneously with the execution of this Agreement.
 
“Loaned Shares” means shares of Common Stock transferred to the Borrower in the
Loan hereunder until such Loan or portion thereof is terminated and a
corresponding number of Loaned Shares is transferred to Lender pursuant to
Section 4 hereof; provided that in respect of any such share of Common Stock
initially transferred to the Borrower by Lender and subsequently transferred by
the Borrower to another transferee, “Loaned Share” means an equivalent number of
shares of identical Common Stock. If, as the result of a stock dividend, stock
split or reverse stock split, the number of outstanding shares of Common Stock
is increased or decreased, then the number of outstanding Loaned Shares shall be
proportionately increased or decreased, as the case may be. If any new or
different security (or two or more securities) shall be exchanged for the
outstanding shares of Common Stock as the result of any reorganization, merger,
consolidation, other business combination, reclassification, recapitalization or
other corporate action (including, without limitation, a reorganization in
bankruptcy), such new or different security (or such two or more securities
collectively) shall, effective upon such exchange, be deemed to become a Loaned
Share in substitution for the former Loaned Share for which such exchange is
made and in the same proportion for which such exchange was made. For purposes
of return of Loaned Shares by the Borrower or purchase or sale of
 
 
2

--------------------------------------------------------------------------------

 
securities pursuant to Section 4 or Section 10, such term shall include
securities of the same issuer, class and quantity as the Loaned Shares as
adjusted pursuant to the two preceding sentences.
 
“Maximum Number of Shares” means 1,500,000 shares of Common Stock, subject to
the following adjustments:
 
(a)  If, as the result of a stock dividend, stock split or reverse stock split,
the number of outstanding shares of Common Stock is increased or decreased, the
Maximum Number of Shares shall, effective as of the payment or delivery date of
any such event, be proportionally increased or decreased, as the case may be.
 
(b)  If, pursuant to a merger, consolidation, other business combination,
reorganization, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy), the Common
Stock is exchanged for or converted into cash, securities or other property, the
Maximum Number of Shares shall, effective upon such exchange, be adjusted by
multiplying the Maximum Number of Shares at such time by the number of
securities, the amount of cash or the fair market value of any other property
exchanged for one share of Common Stock in such event.
 
(c)  Upon the termination of the Loan pursuant to Section 4(a), the Maximum
Number of Shares shall be reduced by the number of Loaned Shares surrendered by
Borrower to Lender.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Intermediary” means a “securities intermediary” as defined by
Section 8-102(a)(14) of the UCC.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof and as it may be amended from time to time.
 
Section 2. Loan Of Shares; Transfers of Loaned Shares 
 
(a)  Subject to the terms and conditions of this Agreement, Lender hereby agrees
to make available for borrowing by Borrower, on or prior to November 15, 2006,
shares of Common Stock up to, in the aggregate, the Maximum Number of Shares.
 
(b)  Subject to the terms and conditions of this Agreement, Borrower may, by
written notice to Lender (a “Borrowing Notice”) seek to initiate a transaction
in which Lender will lend Loaned Shares to Borrower through the issuance by
Lender of such Loaned Shares to Borrower upon the terms, and subject to the
conditions, set forth in this Agreement ( the “Loan”). Such Loan shall be
confirmed by a schedule delivered by the Borrower and receipt listing the Loaned
Shares provided by Lender to Borrower (the “Confirmation”). Such Confirmation
shall constitute
 
 
3

--------------------------------------------------------------------------------

 
conclusive evidence with respect to the Loan, including the number of shares of
Common Stock that are the subject of the Loan to which the Confirmation relates,
unless Lender provides a written objection to the Confirmation specifying the
reasons for the objection to Borrower within five Business Days after the
delivery of the Confirmation to Lender; provided that in no event shall the
delivery of the Confirmation or any such objection thereto delay the transfer of
Loaned Shares to which a Borrowing Notice relates pursuant to clause (d) below.
 
(c)  Notwithstanding anything to the contrary in this Agreement, Borrower shall
not be permitted to borrow, and may not initiate the Loan hereunder with respect
to, any shares of Common Stock to the extent that Borrower determines (in its
sole discretion) that the Loan of such shares of Common Stock shall cause
Borrower to become, directly or indirectly, a “beneficial owner” (within the
meaning of Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder) of more than 9.9% of the shares of Common Stock
outstanding at such time. Under no circumstances shall Lender be liable to
Borrower for any Loan in contravention of this Section 2(c).
 
(d)  Lender shall transfer Loaned Shares to Borrower on or before the Cutoff
Time on the date specified in the Borrowing Notice for the commencement of the
Loan, which date shall not be earlier than the third Business Day following the
receipt by Lender of the Borrowing Notice. Delivery of the Loaned Shares to
Borrower shall be made in the manner set forth under Section 11 below.
 
Section 3. Loan Fee. Borrower agrees to pay Lender a single loan fee per Loan (a
“Loan Fee”) equal to $0.01 per Loaned Share included in such Loan. The Loan Fee
shall be paid by Borrower on or before the time of transfer of the Loaned Shares
pursuant to Section 2(d) on a delivery-versus-payment basis through the
facilities of the Clearing Organization.
 
Section 4. Loan Terminations. 
 
(a)  Borrower may terminate all or any portion of the Loan on any Business Day
by giving written notice thereof to Lender and transferring the corresponding
number of Loaned Shares to Lender, without any consideration being payable in
respect thereof by Lender to Borrower.
 
(b)  The Loan, or any portion thereof still outstanding, shall terminate on the
Facility Termination Date and all Loaned Shares then outstanding, if any, shall
be delivered by Borrower to Lender, without any consideration being payable in
respect thereof by Lender to Borrower, no later than the fifth Business Day
following the Facility Termination Date.
 
(c)  If the Loan is terminated upon the occurrence of a Default as set forth in
Section 9, the Loaned Shares shall be delivered by Borrower to Lender, without
any consideration being payable in respect thereof by Lender to Borrower, no
later
 
 
4

--------------------------------------------------------------------------------

 
than the third Business Day following the termination date of such Loan as
provided in Section 9. 
 
Section 5. Distributions. 
 
(a)  If at any time when the Loan or portion thereof is outstanding under this
Agreement, Lender pays a cash dividend or makes a cash distribution in respect
of all its outstanding Common Stock, Borrower shall pay to Lender (whether or
not Borrower is a holder of any or all of the Loaned Shares in respect of the
Loan or portion thereof), within three Business Days after the payment of such
dividend or distribution, an amount in cash equal to the product of (i) the
amount per share of such dividend or distribution and (ii) the number of Loaned
Shares outstanding at such time.
 
(b)  If at any time when the Loan or any portion thereof is outstanding under
this Agreement, Lender makes a distribution in respect of its outstanding Common
Stock (other than a distribution upon liquidation or a reorganization in
bankruptcy) in property or securities, including any options, warrants, rights
or privileges in respect of securities (other than a distribution of Common
Stock, but including any options, warrants, rights or privileges exercisable
for, convertible into or exchangeable for Common Stock) to the then holder or
holders of such Loaned Shares (a “Non-Cash Distribution”), Borrower shall
deliver to Lender (whether or not Borrower is a holder of any or all of the
Loaned Shares) in kind, within three Business Days after the date of such
Non-Cash Distribution, the property or securities distributed in an amount (the
“Delivery Amount”) equal to the product of (i) the amount per share of Common
Stock of such Non-Cash Distribution and (ii) the number of Loaned Shares
outstanding at such time; provided that in lieu of such delivery, Borrower may
deliver to Lender the market value of the Delivery Amount, as determined by the
Agent in accordance with market practice for the property or securities
constituting the Non-Cash Distribution.
 
Section 6. Rights in Respect of Loaned Shares. Subject to the terms of this
Agreement, and except as otherwise agreed by Borrower and Lender, Borrower,
insofar as it is the record owner of Loaned Shares, shall have all of the
incidents of ownership in respect of any such Loaned Shares, including the right
to transfer the Loaned Shares to others.
 
Section 7. Representations and Warranties. 
 
(a)  Each of Borrower and Lender represent and warrant to the other that:
 
(i)  it has full power to execute and deliver this Agreement, to enter into the
Loan contemplated hereby and to perform its obligations hereunder;
 
 
5

--------------------------------------------------------------------------------

 
(ii)  it has taken all necessary action to authorize such execution, delivery
and performance;
 
(iii)  this Agreement constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms; and
 
(iv)  the execution, delivery and performance of this Agreement does not and
will not violate, contravene, or constitute a default under, (A) its certificate
of incorporation, bylaws or other governing documents, (B) any laws, rules or
regulations of any governmental authority to which it is subject, (C) any
contracts, agreements or instrument to which it is a party or (D) any judgment,
injunction, order or decree by which it is bound.
 
(b)  Lender represents and warrants to Borrower, as of the date hereof, and as
of the date any Loaned Shares are transferred to Borrower in respect of the Loan
hereunder, that the Loaned Shares and all other outstanding shares of Common
Stock of the Company have been duly authorized and, upon the issuance and
delivery of the Loaned Shares to Borrower in accordance with the terms and
conditions hereof, and subject to the contemporaneous or prior receipt of the
applicable Loan Fee by Lender, will be duly authorized, validly issued, fully
paid nonassessible shares of Common Stock; and the stockholders of Lender have
no preemptive rights with respect to the Loaned Shares.
 
(c)  Lender represents and warrants to Borrower, as of the date hereof, and as
of the date any Loaned Shares are transferred to Borrower in respect of the Loan
hereunder, that the outstanding shares of Common Stock are quoted on the NASDAQ
National Market (“NASDAQ”) and the Loaned Shares have been approved for
quotation on NASDAQ, subject to official notice of issuance.
 
(d)  The representations and warranties of Borrower and Lender under this
Section 7 shall remain in full force and effect at all times during the term of
this Agreement and shall survive the termination for any reason of this
Agreement.
 
Section 8. Covenants. 
 
(a)  The parties hereto acknowledge that Borrower has informed Lender that
Borrower is a “stockbroker” within the meaning of Section 101(53A) and a
“financial participant” within the meaning of Section 101(22A) of Title 11 of
the United States Code (the "Bankruptcy Code"). The parties hereto further
acknowledge and agree that the Loan hereunder is intended to be a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(o), 546(e), 555 and 561 of the Bankruptcy Code; each and every
transfer of funds, securities and other property under this Agreement is
intended to be a “settlement payment” or a “margin payment,” as such terms are
used in Sections 362(b)(6) and 546(e) of the Bankruptcy Code; and the rights
given to Lender hereunder upon a Default by Borrower are intended to constitute
the “contractual
 
 
6

--------------------------------------------------------------------------------

 
right” to cause the liquidation, termination or acceleration of, and to offset
or net out termination values or payment amounts and set off mutual debts and
claims under or in connection with, a securities contract, as such terms are
used in Sections 555, 561 and 362(b)(6) of the Bankruptcy Code.
 
(b)  Lender shall, no later than five Business Days prior to any repurchase of
Common Stock, give Borrower a written notice of such repurchase (a “Repurchase
Notice”) if, following such repurchase, the Outstanding Borrow Percentage after
giving effect to such repurchase would be greater by 0.5% than the Outstanding
Borrow Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Outstanding
Borrow Percentage as of the date hereof). The “Outstanding Borrow Percentage” as
of any day is the fraction (A) the numerator of which is the number of Loaned
Shares outstanding on such day and (B) the denominator of which is the number of
shares of Common Stock outstanding on such day, including such Loaned Shares.
 
Section 9. Defaults 
 
(a)  The Loan may, at the option of the Lender by a written notice to Borrower
(which option shall be deemed exercised, even if no notice is given, immediately
on the occurrence of an event specified in either Section 9(a)(iii) or (iv)
below), be terminated (i) immediately on the occurrence of any of the events set
forth in Section 9(a)(iii) or (iv) below and (ii) two Business Days following
such notice on the occurrence of any of the other events set forth below, (each,
a “Default”):
 
(i)  Borrower fails to deliver Loaned Shares to Lender as required by Section 4;
 
(ii)  Borrower fails to deliver or pay to Lender when due any cash, securities
or other property as required by Section 5;
 
(iii)  the filing by or on behalf of Borrower of a voluntary petition or an
answer seeking reorganization, arrangement, readjustment of its debts or for any
other relief under any bankruptcy, reorganization, receivership, compromise,
arrangement, insolvency, readjustment of debt, dissolution, winding-up or
liquidation or similar act or law, of any state, federal or other applicable
foreign jurisdictions, now or hereafter existing (“Bankruptcy Law”), or any
action by Borrower for, or consent or acquiescence to, the appointment of a
receiver trustee, custodian or similar official of Borrower, or of all or a
substantial part of its property; or the making by Borrower of a general
assignment for the benefit of creditors; or the admission by Borrower in writing
of its inability to pay its debts as they become due;
 
 
7

--------------------------------------------------------------------------------

 
(iv)  the filing of any involuntary petition against Borrower in bankruptcy or
seeking reorganization, arrangement, readjustment of its debts or for any other
relief under any Bankruptcy Law and an order for relief by a court having
jurisdiction in the premises shall have been issued or entered therein; or any
other similar relief shall be granted under any applicable federal or state law
or law of any other applicable foreign jurisdictions; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee or other officer having similar powers over
Borrower or over all or a part of its property shall have been entered; or the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or of all or a substantial part of its property or the issuance of a
warrant of attachment, execution or similar process against any substantial part
of the property of Borrower; and continuance of any such event for 15
consecutive calendar days unless dismissed, bonded to the satisfaction of the
court having jurisdiction in the premises or discharged; 
 
(v)  Borrower fails to provide any indemnity as required by Section 12;
 
(vi)  Borrower notifies Lender of its inability to or intention not to perform
its obligations hereunder or otherwise disaffirms, rejects or repudiates any of
its obligations hereunder; or
 
(vii)  any representation made by Borrower in this Agreement or in connection
with the Loan hereunder shall be incorrect or untrue in any material respect
during the term of the Loan hereunder or Borrower fails to comply in any
material respect with any of its covenants under this Agreement.
 
Section 10. Remedies. 
 
(a)  Notwithstanding anything to the contrary herein, if, (x) upon the
termination of the Loan by Lender under Section 9 or (y) Borrower notifies
Lender of a termination of all or any portion of the Loan pursuant to Section
4(a), and in either case, at the time of such termination or notice, the
purchase of Common Stock in an amount equal to all or any portion of the Loaned
Shares to be delivered to Lender in accordance with Section 4(c), or 4(a) as
applicable, shall (i) be prohibited by any law, rules or regulation of any
governmental authority to which it is or would be subject, (ii) violate, or
would upon such purchase likely violate, any order or prohibition of any court,
tribunal or other governmental authority, (iii) require the prior consent of any
court, tribunal or governmental authority prior to any such repurchase, (iv)
subject Borrower, in the sole reasonable judgment of Borrower, to any liability
or potential liability under any applicable federal securities laws (including,
without limitation, Section 16 of the Exchange Act), or (v) be commercially
impracticable, in the reasonable judgment of Borrower, in the time period
required by Section 4(c) (each of (i), (ii), (iii), (iv)
 
 
8

--------------------------------------------------------------------------------

 
and (v), a “Legal Obstacle”), then, in each case, Borrower shall immediately
notify Lender of the Legal Obstacle and the basis therefor, whereupon Borrower's
obligations under Section 4(c) or 4(a) as applicable shall be suspended until
such time as no Legal Obstacle with respect to such obligations shall exist (a
“Repayment Suspension”). Following the occurrence of and during the continuation
of any Repayment Suspension, Borrower shall use its reasonable best efforts to
remove or cure the Legal Obstacle as soon as practicable. If Borrower is unable
to remove or cure the Legal Obstacle within five Business Days of the
termination of the Loan by Lender under Section 9 or notice under Section 4(a),
Borrower shall pay to Lender, in lieu of the delivery of Loaned Shares in
accordance with Section 4(c), an amount in immediately available funds (the
“Replacement Cash”) equal to the product of the Closing Price as of the Business
Day immediately preceding the date Borrower makes such payment and the number of
Loaned Shares otherwise required to be delivered.
 
(b)  If Borrower shall fail to deliver Loaned Shares to Lender pursuant to
Section 4(c) when due, then, in addition to any other remedies available to
Lender under this Agreement or under applicable law, Lender shall have the right
(upon prior written notice to Borrower) to purchase a like amount of Loaned
Shares (“Replacement Shares”) in the principal market for such securities in a
commercially reasonable manner; provided that if any Repayment Suspension shall
exist and be continuing, Lender may not exercise its right to purchase
Replacement Shares unless Borrower shall fail to pay the Replacement Cash to
Lender when due in accordance with Section 10 above. To the extent Lender shall
exercise such right, Borrower’s obligation to return a like amount of Loaned
Shares or to pay the Replacement Cash, as applicable, shall terminate and
Borrower shall be liable to Lender for the purchase price of Replacement Shares
(plus all other amounts, if any, due to Lender hereunder), all of which shall be
due and payable within one Business Day of notice to Borrower by Lender of the
aggregate purchase price of the Replacement Shares. The purchase price of
Replacement Shares purchased under this Section 10 shall include broker’s fees
and commissions and all other reasonable costs, fees and expenses related to
such purchase; provided that Borrower shall not be liable for any broker’s fees
and commissions to the extent that an affiliate of Borrower offered to act as
broker for purchases of Replacement Shares and Lender elected to use a different
broker.
 
Section 11. Transfers. 
 
(a)  All transfers of Loaned Shares to Borrower or to Lender hereunder shall be
made by the crediting by a Clearing Organization of such financial assets to the
transferee’s “securities account” (within the meaning of Section 8-501 of the
UCC) maintained with such Clearing Organization. All transfers of Loaned Shares
to Lender hereunder shall be made by the crediting of such Loaned Shares to
Lender’s Designated Account. In every transfer of “financial assets” (within the
meaning of Section 8-102 of the UCC) hereunder, the transferor shall take all
steps necessary (a) to effect a delivery of such financial assets to the
transferee under Section 8-301 of the UCC, or to cause the creation of a
security entitlement in favor
 
 
9

--------------------------------------------------------------------------------

 
of the transferee in such financial assets under Section 8-501 of the UCC, (b)
to enable the transferee to obtain “control” (within the meaning of Section
8-106 of the UCC) of such financial assets, and (c) to provide the transferee
with comparable rights under any corresponding law or regulation of any other
applicable jurisdiction.
 
(b)  All transfers of cash hereunder to Borrower or Lender shall be by wire
transfer in immediately available, freely transferable funds.
 
(c)  A transfer of securities or cash may be effected under this Section 11 on
any day except (i) a day on which the transferee is closed for business at its
address set forth in Section 14 or (ii) a day on which a Clearing Organization
or wire transfer system is closed, if the facilities of such Clearing
Organization or wire transfer system are required to effect such transfer.
 
Section 12. Indemnities. 
 
(a)  Lender hereby agrees to indemnify and hold harmless Borrower and its
affiliates and its former, present and future directors, officers, employees and
other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses (and losses relating to Borrower’s market activities as
a consequence of becoming, or of the risk of becoming, subject to Section 16(b)
under the Exchange Act, including without limitation, any forbearance from
market activities or cessation of market activities and any losses in connection
therewith or with respect to this Agreement) incurred or suffered by any such
person or entity directly or indirectly arising from, by reason of, or in
connection with, (i) any breach by Lender of any of its representations or
warranties contained in Section 7or (ii) any breach by Lender of any of its
covenants or agreements in this Agreement.
 
(b)  Borrower hereby agrees to indemnify and hold harmless Lender and its
affiliates and its former, present and future directors, officers, employees and
other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses incurred or suffered by any such person or entity
directly or indirectly arising from, by reason of, or in connection with (i) any
breach by Borrower of any of its representations or warranties contained in
Section 7 or (ii) any breach by Borrower of any of its covenants or agreements
in this Agreement.
 
(c)  In case any claim or litigation which might give rise to any obligation of
a party under this Section 12 (each an “Indemnifying Party”) shall come to the
attention of the party seeking indemnification hereunder (the “Indemnified
Party”), the Indemnified Party shall promptly notify the Indemnifying Party in
writing of the existence and amount thereof; provided that the failure of the
Indemnified Party to give such notice shall not adversely affect the right of
the Indemnified Party to indemnification under this Agreement, except to the
extent the Indemnifying Party is materially prejudiced thereby. The Indemnifying
Party shall
 
 
10

--------------------------------------------------------------------------------

 
promptly notify the Indemnified Party in writing if it accepts such claim or
litigation as being within its indemnification obligations under this Section
12. Such response shall be delivered no later than 30 days after the initial
notification from the Indemnified Party; provided that, if the Indemnifying
Party reasonably cannot respond to such notice within 30 days, the Indemnifying
Party shall respond to the Indemnified Party as soon thereafter as reasonably
possible.
 
(d)  An Indemnifying Party shall be entitled to participate in and, if (i) in
the judgment of the Indemnified Party such claim can properly be resolved by
money damages alone and the Indemnifying Party has the financial resources to
pay such damages and (ii) the Indemnifying Party admits that this indemnity
fully covers the claim or litigation, the Indemnifying Party shall be entitled
to direct the defense of any claim at its expense, but such defense shall be
conducted by legal counsel reasonably satisfactory to the Indemnified Party. An
Indemnified Party shall not make any settlement of any claim or litigation under
this Section 12 without the written consent of the Indemnifying Party.
 
Section 13. Termination Of Agreement.
 
(a)  This Agreement may be terminated (i) at any time by the written agreement
of Lender and Borrower, or (ii) by Lender upon the occurrence of a Default.
 
(b)  Unless otherwise agreed by Borrower and Lender, the provisions of Section
12 shall survive the termination of this Agreement.
 
Section 14. Notices. 
 
(a)  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given when received.
 
(b)  All such notices and other communications shall be directed to the
following address:
 

(i)
If to Borrower or Agent to:

 
Citigroup Global Markets Inc.
390 Greenwich Street
New York, NY 10013
Telephone: 212-723-7355
Telecopier: 212-723-8328
Attention: Jason Shrednick

 

(ii)
If to Lender to:

 
Medis Technologies Ltd.
805 Third Avenue
 
 
11

--------------------------------------------------------------------------------

 
New York, NY 10022
Telephone: 972-8-918-8610
Telecopier: 972-8-920-0024
Attention: Israel Fisher
 
(c)  In the case of any party, at such other address as may be designated by
written notice to the other parties.
 
Section 15. Governing Law; Submission To Jurisdiction; Severability.
 
(a)  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, but excluding any choice of law provisions that
would require the application of the laws of a jurisdiction other than New York.
 
(b)  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY
FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS
OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY LOAN
HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF
RESIDENCE OR DOMICILE.
 
(c)  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT MAY HAVE TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(d)  To the extent permitted by law, the unenforceability or invalidity of any
provision or provisions of this Agreement shall not render any other provision
or provisions herein contained unenforceable or invalid.
 
Section 16. Counterparts. This Agreement may be executed in any number of
counterparts, and all such counterparts taken together shall be deemed to
constitute one and the same agreement.
 
 
12

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto to have executed this Share Lending
Agreement as of the date and year first above written.
 


 
MEDIS TECHNOLOGIES LTD. as Lender
 
 
CITIGROUP GLOBAL MARKETS LIMITED as Borrower
 
 
By:__________________________
Name:
Title:
 
 
 
 
By:_________________________
Name:
Title:
 
 



 
CITIGROUP GLOBAL MARKETS INC. as Agent
 
   
 
By:_________________________
Name:
Title:
 
 
   

 
 
13

--------------------------------------------------------------------------------

 